Citation Nr: 1410724	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder to include an anxiety disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of those proceedings has been associated with the Veteran's claims file.
 
The issue of service connection for a back injury been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is/ referred to the AOJ for appropriate action.  

The Board notes initially that the RO adjudicated the issue as entitlement to service connection for PTSD.  However, medical evidence of record indicates a current diagnosis of anxiety disorder NOS.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for PTSD is not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In other words, a claim for service connection for a specific psychiatric disability should be construed broadly.  As will be discussed below, because the record contains a diagnosis of anxiety disorder, and because different laws and regulations apply to the requirements for service connection for PTSD versus other acquired psychiatric disorders, the Board has recharacterized the issues as listed on the title page of this decision.


FINDINGS OF FACT

Anxiety disorder NOS had its onset in service.

CONCLUSION OF LAW

The criteria for service connection for anxiety disorder NOS have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for anxiety disorder NOS.  Here, at the December 2013 Board hearing, the Veteran stated that a grant of service connection for any acquired psychiatric disorder would satisfy his appeal.  As this decision represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

I.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

II.  Analysis

As previously discussed, adjudication of the claim for service connection for an acquired psychiatric disorder other than PTSD is warranted.  Clemons, 23 Vet. App. at 5-6.  The Veteran has been diagnosed with generalized anxiety disorder by a VA treatment provider in November 2006, and with anxiety disorder NOS by VA examiners in February 2008 and April 2011 VA.  The evidence of record does not contain an opinion in opposition to these diagnoses.  

While STRs do not reflect any complaints of or treatment for anxiety during service, the Veteran has stated that he was wounded, that he witnessed the wounding and death of other soldiers and that he dealt directly with the disposal of dead bodies during his service in Vietnam. 

The February 2008 VA examiner and the November 2006 treatment provider both opined that the Veteran's anxiety disorder is due to his experiences in Vietnam.  While the April 2011 examiner did not confirm this assessment, the record is silent as to an opinion specifically contradicting the November 2006 and February 2008 opinions.  The Board accepts these opinions as sufficient evidence of a nexus between the Veteran's current condition and service to warrant service connection. 

Based on the above the considerations, the Board finds that the Veteran's anxiety disorder is related to his service in Vietnam and that the requirements for service connection have been satisfied.  As such, service connection for anxiety disorder NOS.  


ORDER

Service connection for anxiety disorder NOS is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


